


Exhibit 10.3

 

FIRST AMENDMENT TO

PURCHASE AND SALE AGREEMENT

(32 Properties)

 

THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) is made
and entered into this 11th day of May, 2010, by and between Seller and
Purchaser.

 

R E C I T A L S:

 

A.            Seller and Purchaser have heretofore entered into that certain
Purchase and Sale Agreement dated May 3, 2010 (the “Agreement”), relating to the
sale and purchase of the thirty-two (32) properties described therein.  All
defined terms in the Agreement are used herein with the same meanings those
terms have in the Agreement.

 

B.            Seller and Purchaser desire to amend the Agreement as set forth
herein.

 

NOW, THEREFORE, in consideration of these premises, the terms and conditions
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby covenant and
agree as follows:

 

A G R E E M E N T

 

1.             Recitals.  The recitals set forth above are hereby incorporated
herein.

 

2.             Harborside Purchase and Sale Agreement.  Section 1.1.15 of the
Agreement is hereby amended and restated in its entirety as follows:

 

“1.1.15 “Harborside Purchase and Sale Agreement”: That certain Member Interest
Purchase and Sale Agreement between Purchaser and Harborside Seller dated as of
May 3, 2010, as amended by that certain First Amendment to Member Interest
Purchase and Sale Agreement dated as of May 11, 2010.”

 

3.             Inspection Period.  Section 1.1.10 of the Agreement is hereby
amended and restated in its entirety as follows:

 

“1.1.10:  “Inspection Period”:  The period beginning on the Effective Date and
ending on May 21, 2010, subject to extension as provided in Section 6.1.4(1).”

 

4.             Financing.  Purchaser acknowledges that there shall be no
Financing Commitment Extension Period, and all references thereto in
Section 4.3.2 shall be deemed null and void and of no further effect.

 

5.             Counterparts; Facsimile.  This Amendment may be executed and
delivered in any number of counterparts, each of which so executed and delivered
shall be deemed to be an original and all of which shall constitute one and the
same instrument.  For purposes of this Amendment, any signature transmitted by
facsimile or e-mail (in pdf format) shall be considered to have the same legal
and binding effect as any original signature.

 

--------------------------------------------------------------------------------


 

6.             Ratification.  The Agreement, as amended hereby, remains in full
force and effect and is hereby ratified and confirmed.

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Purchaser and Seller have executed this Amendment as of the
date set forth above.

 

PURCHASER:

 

 

 

 

TRT ACQUISITIONS LLC, a Delaware limited liability company

 

 

 

 

By:

DCTRT Real Estate Holdco LLC, Its Sole Member

 

 

 

 

 

By:

Dividend Capital Total Realty Operating Partnership LP, Its Sole Member

 

 

 

 

 

 

By:

Dividend Capital Total Realty Trust Inc., Its General Partner

 

 

 

 

 

 

 

By:

/s/ Greg Moran

 

 

 

 

Name:

Greg Moran

 

 

 

 

Title:

SVP

 

 

SELLER:

 

iSTAR CTL SOUTH HAVANA — ENGLEWOOD LLC, a Delaware limited liability company

 

iSTAR CTL WATERVIEW — DALLAS LLC, a Delaware limited liability company

 

iSTAR CTL SHADELANDS — WALNUT CREEK LLC, a Delaware limited liability company

 

iSTAR CTL NORTH GLENVILLE — RICHARDSON LLC, a Delaware limited liability company

 

iSTAR CTL SHEILA — COMMERCE LLC, a Delaware limited liability company

 

 

iSTAR CTL COLUMBIA — RICHFIELD LLC, a Delaware limited liability company

 

iSTAR CTL COTTONWOOD — MILPITAS LLC, a Delaware limited liability company

 

iSTAR CTL NORTH FAIRWAY DRIVE — VERNON HILLS LLC, a Delaware limited liability
company

 

iSTAR CTL DOOLITTLE — REDONDO BEACH LLC, a Delaware limited liability company

 

--------------------------------------------------------------------------------


 

iSTAR CTL CROWN COLONY — QUINCY LLC, a Delaware limited liability company

 

iSTAR CTL RUE FERRARI — SAN JOSE LLC, a Delaware limited liability company

 

iSTAR CTL CORPORATE CENTER DRIVE — NEWBURY PARK LLC, a Delaware limited
liability company

 

iSTAR CTL COLUMBIA — CAMPBELLSVILLE LLC, a Delaware limited liability company

 

iSTAR CTL SUNSET HILLS — RESTON LLC, a Delaware limited liability company

 

iSTAR CTL EAGLE LLC, a Delaware limited liability company

 

iSTAR CTL SYLVAN WAY — PARSIPPANY LLC, a Delaware limited liability company

 

iSTAR CTL INVERNESS — ENGLEWOOD LLC, a Delaware limited liability company

 

iSTAR CTL CORPORATE DRIVE — DIXON LLC, a Delaware limited liability company

 

iSTAR CTL RIVEREDGE SUMMIT — ATLANTA LLC, a Delaware limited liability company

 

iSTAR CTL CONNECTION — IRVING LLC, a Delaware limited liability company

 

iSTAR CTL CHARLESTON — MOUNTAIN VIEW LLC, a Delaware limited liability company

 

iSTAR CTL DUBLIN LLC, a Delaware limited liability company

 

iSTAR GT, L.P., a Delaware limited partnership

 

iSTAR NG LP, a Delaware limited partnership

 

iSTAR CTL MAPLE — EL SEGUNDO LLC, a Delaware limited liability company

 

--------------------------------------------------------------------------------


 

iSTAR CTL SW 80 — PLANTATION LLC, a Delaware limited liability company

 

 

By:

/s/ Samantha K. Garbus

 

Name:

Samantha K. Garbus

 

Title:

Senior Vice President

 

 

 

 

 

 

 

AGREED TO:

 

 

 

iSTAR FINANCIAL INC., a Maryland corporation

 

 

 

 

By:

/s/ Samantha K. Garbus

 

Name:

Samantha K. Garbus

 

Title:

Senior Vice President

 

 

--------------------------------------------------------------------------------
